DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 14, 15, 17, 19, 21, 22, in the reply filed on 12/11/2021 is acknowledged.
Claims 13, 16, 18, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). In the present instance, claim 5 recites the broad recitation “purine”, and the claim also recites “adenine” which is the narrower statement of the range/limitation; claim 8 recites the broad recitation “GalNAc ligands”, and the claim also recites “GalNAc moiety at a second strand 5’-end” which is the narrower statement of the range/limitation; claim 22 recites the broad recitation “nucleotide”, and the claim also recites “invA (adenine)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 22 is indefinite because it is not clear what the second line of the claim means. It is considered for the purpose of examination that “ivA” is a typo of inverted adenine, invA, but the rest of the claim is not decipherable. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 14, 15, 17, 19, 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as anticipated by Rozema et al (US 2016/0272970, published September 2016, filed March 2016).
Rozema et al disclose double stranded RNAs for inhibiting gene expression with two strands complementary to each other, while one of them is complementary to target gene mRNA, such RNA can be blunt-ended (see paragraphs [0001-0002]) and can comprise a terminal inverted nucleotide attached to adjacent nucleotide through 3’-3’ bond, such terminal nucleotide can be adenine (see paragraphs [0022], [0029]). Some nucleotides of the RNA can be 2’-O-methyl (2’-OMe) modified (see paragraph [0022]). Further such RNA can comprise a targeting ligand such as N-acetyl-galactosamine (GalNAc) (see paragraphs [0080, 0087]), which can be attached through a linker to 5’ end of sense strand (second strand of instant invention) (see paragraph [0079]). The RNA can be included into pharmaceutical compositions with pharmaceutically acceptable excipient (see paragraph [0012]). Inverted adenine can be at 3’ end of the second (sense) strand: see SEQ ID NO: 112 in Table 2 on page 29.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10, 14, 15, 17, 19, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over  McSwiggen et al (US 2009/0137500, May 2009, cited from IDS).

McSwiggen et al do not explicitly teach double stranded RNAs as claimed in claims 21 and 22.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to optimize specific modifications of double stranded RNA based on teachings of McSwiggen et al, arriving at double stranded RNAs as claimed in claims 21 and 22. One of the ordinary skill in the art would be motivated to do so in order to improve cellular uptake and nuclease degradation as taught by McSwiggen et al.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-10, 14, 15, 17, 19, 21, 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-14, 17-19 of copending Application No. 16/497,000 in view of McSwiggen et al, above. Claims from 000’ recite double stranded nucleic acid for gene inhibition, same as in instant claims, which can be further modified by modifications described by McSwiggen et al as discussed above to improve cellular uptake and nuclease degradation, arriving at instant invention.
This is a provisional nonstatutory double patenting rejection. It is noted that Notice of Allowance in 000’ was mailed on 02/09/2021.

Claims 1-10, 14, 15, 17, 19, 21, 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-22 of copending Application No. 16/500,703 in view of McSwiggen et al, above. Claims from 703’ recite double stranded nucleic acid for gene inhibition, same as in instant claims, which can be further .
This is a provisional nonstatutory double patenting rejection.

Claims 1-10, 14, 15, 17, 19, 21, 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20, 22-33 of copending Application No. 16/763,399 in view of McSwiggen et al, above. Claims from 399’ recite double stranded nucleic acid for gene inhibition, same as in instant claims, which can be further modified by modifications described by McSwiggen et al as discussed above to improve cellular uptake and nuclease degradation, arriving at instant invention.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10, 14, 15, 17, 19, 21, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8815818 in view of McSwiggen et al, above. Claims from 818’ recite double stranded nucleic acid for gene inhibition, same as in instant claims, which can be further modified by modifications described by McSwiggen et al as discussed above to improve cellular uptake and nuclease degradation, arriving at instant invention.

Claims 1-10, 14, 15, 17, 19, 21, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8796443 in view of McSwiggen et al, above. Claims from 443’ recite double stranded nucleic acid for gene .

Claims 1-10, 14, 15, 17, 19, 21, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9175289 in view of McSwiggen et al, above. Claims from 289’ recite double stranded nucleic acid for gene inhibition, same as in instant claims, which can be further modified by modifications described by McSwiggen et al as discussed above to improve cellular uptake and nuclease degradation, arriving at instant invention.

Claims 1-10, 14, 15, 17, 19, 21, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9340786 in view of McSwiggen et al, above. Claims from 786’ recite double stranded nucleic acid for gene inhibition, same as in instant claims, which can be further modified by modifications described by McSwiggen et al as discussed above to improve cellular uptake and nuclease degradation, arriving at instant invention.

Claims 1-10, 14, 15, 17, 19, 21, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10913945 in view of McSwiggen et al, above. Claims from 945’ recite double stranded nucleic acid for gene inhibition, siRNA, conjugated to ligands, same as in instant claims, such siRNA can be further .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635